Citation Nr: 9918420	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for muscle contraction 
headaches.

2.  Entitlement to service connection for pain in joints.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973, and from June 1975 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for muscle contraction headaches and for pain in 
joints.  During a November 1998 Board hearing, the veteran 
and his representative described a constant noise in the 
veteran's ears, and requested consideration for a tinnitus 
disability.  The Board refers this tinnitus claim to the RO 
for appropriate action.      


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between the veteran's current complaints of headaches and an 
inservice disease or injury.

2.  The record does not contain competent medical evidence of 
diagnosis of disability manifested by pain in joints.


CONCLUSIONS OF LAW

1.  The claim for service connection for muscle contraction 
headaches is not well grounded.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303, 3.304(f) (1998).

2.  The claim for service connection for pain in joints is 
not well grounded.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

As the following discussion will conclude, the veteran has 
failed to submit a well grounded claim on either issue before 
the Board.  The Court has held that, when a claimant fails to 
submit a well grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his or her application, in circumstances in which 
the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
the Board finds that this procedural consideration has been 
satisfied.  In particular, the Board notes that the  
statement of the case advises the veteran that there is no 
evidence that his current headaches or joint pains are due to 
his inservice ear injury or other inservice disease or 
injury.  Moreover, unlike the situation in Robinette, he has 
not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded.  

I. Headaches claim

The Board looks first to evidence of a current headache 
disability.  During his November 1998 Board hearing the 
veteran described how he suffers from almost constant 
headaches that start at the bottom of his left ear and go 
around the top of his head.  He states that these headaches 
last all day and that he takes pain medication so that he can 
sleep at night.  The veteran's most recent VA examination, 
from December 1997, revealed that these headaches are 
aggravated by stress and create a tense feeling, but are 
rarely throbbing headaches.  A neurological examination was 
normal, with cranial nerves II through XII normal, and no 
signs of increased intracranial pressure or focal neurologic 
deficits.  The diagnostic impression was muscle contraction 
headaches of a minor to moderate degree of severity.  The 
Board is satisfied that the veteran has provided sufficient 
evidence of a current headache disability for purposes of a 
well grounded claim.

The Board next considers whether there is evidence of the 
incurrence or aggravation of a disease or injury during 
active military service.  The veteran testified during his 
Board hearing that his headaches started approximately two 
weeks after an incident in which he was hit in the left ear 
with metal debris from an exploding hydraulic jack while 
working on a tank in service in approximately 1970 or 1971.  
Although his service medical records in evidence before the 
Board do not contain any reference to this incident, the 
Board notes that the veteran is service connected for status 
post perforation of the left tympanic membrane secondary to a 
metallic foreign body.  The Board also notes that a January 
1973 service separation examination report (for his first 
period of enlistment) included a statement from the veteran 
that he was in "perfect" health, with no complaints of 
headaches.  However, a review of the veteran's service 
medical records does reveal that the veteran was hit in the 
head with an empty gas can in September 1975, which caused 
him to complain of headaches.  The service medical records 
following this incident do not show further headache 
complaints.  The Board finds no documented evidence of 
headaches from his tympanic membrane perforation accident.  
Nonetheless, the veteran is competent to describe what he has 
experienced.  In this case, he is competent to provide 
evidence of the exploding jack incident that he described and 
of experiencing headaches.  

The Board finds that the veteran's headache claim must fail 
because of the absence of a nexus, from a competent medical 
authority, between his current complaints of headaches and 
his claim of inservice headaches.  The Board considers 
whether the veteran's current headaches are directly related 
to inservice headaches, and also whether these current 
headaches are causally related, in the manner of secondary 
service connection, to his inservice ear injury.  Under 
either approach, the veteran's claim fails.  The veteran 
stated during his Board hearing that VA doctors have told him 
that his headaches are stress related.  A VA medical 
certificate from February 1987 noted a history of headaches 
and contains a diagnosis of headaches, probably tension or 
stress related.  A review of the entire record does not 
provide any evidence from a medical authority to support the 
veteran's claim that his headaches are related to his 
inservice ear injury, or any other inservice injury or 
disease.  

The veteran essentially relies on his own opinion that his 
current originated from his inservice ear injury.  The record 
does not show that the veteran is a medical professional or 
has the training and expertise to be qualified to provide 
opinions on clinical findings. Consequently, these statements 
do not constitute competent medical evidence of the origin of 
his headaches.  Such a claim must be based on a diagnosis by 
a qualified physician and supported by a physical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A review of the record does not reveal any competent 
medical evidence from a qualified physician to support this 
claim.  

The Board has also considered whether the veteran's testimony 
concerning continuity of symptomatology might be evidence of 
a nexus, see 38 C.F.R. § 3.303(b) (1998).  As headaches can 
be a symptom of a variety of underlying pathologies, the 
Board concludes that it does not.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  

As the veteran has presented no evidence, other than his own 
allegations, to establish that his current headache problem 
was incurred or aggravated by active service, his claim for 
service connection for muscle contraction headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 
Vet. App. at 506.    

	II.  Pain in joints claim

As evidence of his current joint pain disability, the veteran 
states that he has neck pain, back pain, shoulder pain, left 
side numbness and general joint pain throughout his body.  He 
stated during his Board hearing that something is always 
hurting, and that this joint pain has occurred since 1981 or 
1982.  During his December 1997 VA examination, his 
shoulders, elbows, wrists, hips, knees and ankles were 
examined.  The report mentions that the veteran has some pain 
secondary to a 1991 automobile accident in which he injured 
his right pelvis.  Upon examination, the veteran's gait was 
normal, and his neck lumbar spine showed full ranges of 
motion without pain.  Examination of the shoulders, elbows, 
wrists and fingers showed a full range of motion in all 
joints without pain, swelling or deformity.  Examination of 
the hips, knees and ankles also showed full range of motion 
in all joints without pain swelling or deformity.  The 
diagnostic impression from the VA examiner found no objective 
evidence of organic pathology in the veteran's joints which 
is attributable to his military service.  The Board notes 
that this examination did not result in any currently 
diagnosed disability relating to the veteran's joints.

The Board finds no evidence that the veteran currently 
suffers from a joint disability.  He complains of pain in his 
joints.  However, pain alone is not a disability; rather, it 
is a symptom that may be related to a disability.  The 
veteran has not submitted any evidence that shows that he has 
a disability that includes a symptom of painful joints.  He 
stated during his Board hearing that VA doctors have told him 
that his joint pain is caused by arthritis.  However, the 
Board does not even find any competent medical evidence of an 
arthritis disability.  

Without evidence of a current disability, as provided by a 
medical diagnosis, the Board need not continue to analyze the 
source of the veteran's painful joints.  The record clearly 
does not provide such evidence of a current disability that 
is causing pain in the veteran's joints.   Therefore, the 
Board finds that the veteran's claim for service connection 
for pain in joints is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza, 7 Vet. App. at 506.    


ORDER

Entitlement to service connection for muscle contraction 
headaches is denied.  

Entitlement to service connection for pain in joints is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

